DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 13 – 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VOIGT (US PAP 2019/0147873).
As per claims 1, 13, VOIGT teaches a motorcycle dashboard voice control system comprising:
receiver circuitry configured to receive voice-generated signals (“at least one voice input of a user”; Abstract, paragraph 9);
command recognition circuitry configured to recognize voice-generated command signals for a motorcycle dashboard out of the voice-generated signals received at the receiver circuitry (“one voice input from the onboard speech recognition system of the system for the recognition result”; paragraphs 9, 10); and
command implementation circuitry configured to implement motorcycle dashboard actions as a function of voice-generated command signals recognized by the command recognition circuitry (“a voice command for operating the vehicle component 11”; paragraphs 11, 30);
wherein the command recognition circuitry comprises: a command recognition circuit located in a first signal propagation path towards the command implementation circuitry, the command recognition circuit configured to supply, to the command implementation circuitry, voice-generated command signals recognized by the command recognition circuitry( paragraphs 11, 30); and
a network connectivity interface located in a second signal propagation path towards the command implementation circuitry, the network connectivity interface configured to: transmit the voice-generated signals to a net-based voice-generated command signal recognition facility (“The voice input 15 can be an electrical and/or digital signal. The voice input 15 can be transmitted to a vehicle's own or a vehicle-internal onboard speech recognition system 16 and, via a communication device”; paragraph 31);
receive, from the net-based voice-generated command signal recognition facility, the voice-generated command signals recognized by the net-based voice-generated command signal recognition facility (“The mobile communication network 22 can be used to transmit the voice input 15 to the server 18 via the Internet 19. As a function of or based on the voice input 15, the onboard speech recognition system 16 can generate a recognition result 23, which indicates what speech content 12′ in the voice input 15 was identified.”; paragraph 31); and
supply, to the command implementation circuitry, the voice-generated command signals (“the online speech recognition service 20 of the server device 18 can transmit a recognition result 24 via the communication link 21 back to the motor vehicle 10.”; paragraph 31). 

As per claim 2, VOIGT further discloses a network availability node configured to:
check availability of the net-based voice-generated command signal recognition facility; and inhibit transmission of the voice-generated signals towards the network connectivity interface as a result of the net-based voice-generated command signal recognition facility being checked to be unavailable (“rely exclusively on the onboard speech recognition system in the motor vehicle since the communication link has been interrupted or is not available… The mode of operation of the arbiter unit 25 shown in FIG. 1 corresponds to an online mode M1, in which the communication link 21 is available, and thus also the recognition result 24 of the online speech recognition service 20 is available.”; paragraphs 5, 38).

	As per claim 3, VOIGT further discloses the network availability node configured to inhibit propagation of the voice-generated signals towards the command recognition circuit as a result of the net-based voice-generated command signal recognition facility being checked to be available (“The mode of operation of the arbiter unit 25 shown in FIG. 1 corresponds to an online mode M1, in which the communication link 21 is available, and thus also the recognition result 24 of the online speech recognition service 20 is available.”; paragraphs 5, 38).

	As per claim 4, VOIGT further discloses the first signal propagation path in the command recognition circuitry circumvents the network availability node, and wherein the first signal propagation path is open to propagation of the voice- generated signals towards the command recognition circuit irrespective of the availability of the net-based voice-generated command signal recognition facility (“rely exclusively on the onboard speech recognition system in the motor vehicle since the communication link has been interrupted or is not available… The mode of operation of the arbiter unit 25 shown in FIG. 1 corresponds to an online mode M1, in which the communication link 21 is available, and thus also the recognition result 24 of the online speech recognition service 20 is available.”; paragraphs 5, 38).

	As per claim 14, VOIGT further discloses activating both the first signal propagation path and the second signal propagation path towards the command implementation circuitry; and implementing the motorcycle dashboard actions as a function of the recognized voice- generated command signals(“rely exclusively on the onboard speech recognition system in the motor vehicle since the communication link has been interrupted or is not available… The mode of operation of the arbiter unit 25 shown in FIG. 1 corresponds to an online mode M1, in which the communication link 21 is available, and thus also the recognition result 24 of the online speech recognition service 20 is available.”; paragraphs 5, 38).

	As per claim 15, VOIGT further discloses the voice-generated command signals are recognized at only one of the first signal propagation path and the second signal propagation path (“The mode of operation of the arbiter unit 25 shown in FIG. 1 corresponds to an online mode M1, in which the communication link 21 is available, and thus also the recognition result 24 of the online speech recognition service 20 is available.”; paragraphs 5, 38).

	As per claim 16, VOIGT further discloses the voice-generated command signals are recognized at a faster one of the first signal propagation path and the second signal propagation path earlier than at a slower one of the first signal propagation path and the second signal propagation path (“rely exclusively on the onboard speech recognition system in the motor vehicle since the communication link has been interrupted or is not available… The mode of operation of the arbiter unit 25 shown in FIG. 1 corresponds to an online mode M1, in which the communication link 21 is available, and thus also the recognition result 24 of the online speech recognition service 20 is available.”; paragraphs 5, 38).

	As per claim 17, VOIGT further discloses checking availability of the net-based voice-generated command signal recognition facility; and inhibiting transmission of the voice-generated signals towards the network connectivity interface as a result of the net-based voice-generated command signal recognition facility being checked to be unavailable (paragraphs 5, 38).

	As per claim 18, VOIGT further discloses checking availability of the net-based voice-generated command signal recognition facility; and inhibiting propagation of the voice-generated signals towards the command recognition circuit as a result of the net-based voice-generated command signal recognition facility being checked to be available (paragraphs 5, 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 7, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over VOIGT (US PAP 2019/0147873) in view of Lee et al. (US PAP 2019/0320978).
As per claims 5, 19, VOIGT does not specifically teach wake word processing circuitry configured to: detect an occurrence of at least one wake word in the voice-generated signals received at the receiver circuitry; inhibit forwarding, towards the command recognition circuitry, other voice-generated signals other than the voice-generated signals where the occurrence of the at least one wake word is detected. 
	Lee et al. disclose in response to receiving a wake word for activating the dialogue mode, output a speech corresponding to an object association request which corresponds to the wake word (paragraph 27).  The dialogue controller 144 activates a dialogue mode for which the wake-up command is received, and controls output of a response speech corresponding to the recognized speech (paragraph 113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to forward, towards the command recognition circuitry base on wake word as taught by Lee et al., in VOIGT, because that would help increase the dialogue interaction and improve the satisfaction of the user (paragraph 190).

As per claim 6, VOIGT in view of Lee et al. further disclose detecting an occurrence of the voice-generated signals in signals received at the receiver circuitry; and inhibit forwarding, towards the command recognition circuitry, signals received at the receiver circuitry other than signals where the occurrence of the voice-generated signals is detected (VOIGT, paragraphs 11, 30, 31; Lee et al., paragraphs 27, 113).

As per claims 7, 20, VOIGT in view of Lee et al. further disclose the voice activity detection circuitry is arranged upstream of the wake word processing circuitry, and wherein the voice activity detection circuitry is configured to inhibit forwarding, to the wake word processing circuitry, signals received at the receiver circuitry other than signals where the occurrence of the voice-generated signals is detected (“a wake word image corresponding to an utterance of a wake word.”; Lee et al., paragraphs 75 113).

6.	Claims 8, 9, are rejected under 35 U.S.C. 103 as being unpatentable over VOIGT (US PAP 2019/0147873) in view of Holm (US PAP 2021/0065712).
As per claim 8, VOIGT does not specifically the receiver circuitry is configured to receive the voice-generated signals from a plurality of sources.
Holm discloses that motor vehicles may include cars, trucks, sports utility vehicles, motorbikes, buses, and motorized carts, amongst others (paragraph 44).  A plurality of audio capture devices are provided within the vehicle and audio data is captured from one or more of these for the supply of audio data to the audio interface 150. In accordance with one aspect, preprocessing of audio data includes selecting audio data from a channel that is deemed to be closest to a person making an utterance (paragraph 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive the voice-generated signals from a plurality of sources as taught by HOLM in VOIGT, because that improve speech processing capabilities within resource-constrained vehicle computing systems (paragraph 12).

As per claim 9, VOIGT in view of HOLM further disclose the receiver circuitry is configured to receive the voice-generated signals from one source in the plurality of sources exclusive of reception of other voice-generated signals from another source in the plurality of sources (“A plurality of audio capture devices are provided within the vehicle and audio data is captured from one or more of these for the supply of audio data to the audio interface 150. In accordance with one aspect, preprocessing of audio data includes selecting audio data from a channel that is deemed to be closest to a person making an utterance”; HOLM, paragraphs 44, 51).

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 10 – 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US PAP 2019/0320978).
As per claim 10, Lee et al. teach a motorcyclist helmet comprising:
a microphone sensitive to vocal activity at the helmet, the microphone configured to produce voice-generated signals as a function of the vocal activity; a transmitter circuit configured to transmit the voice-generated signals to receiver circuitry in a dashboard voice control system (“The sound output 150 outputs a dialogue speech as a sound in response to a control command of the controller 140. Here, the dialogue speech includes a response speech corresponding to a user's utterance and a query speech voice. The sound output 150 outputs a sound corresponding to sound information outputted from a terminal 3.”; paragraphs 27, 73); and
voice activity detection circuitry configured to: detect an occurrence of the voice-generated signals produced by the microphone; and inhibit transmission from the transmitter circuit in an absence of the voice-generated signals produced by the microphone detected by the voice activity detection circuitry (“The dialogue controller 144 activates a dialogue mode for which the wake-up command is received, and controls output of a response speech corresponding to the recognized speech”; paragraph 113).

As per claim 11, Lee et al. further disclose detecting an occurrence of at least one wake word in the voice-generated signals produced by the microphone; and inhibiting transmission, from the transmitter circuit, of other voice-generated signals produced by the microphone other than the voice-generated signals produced by the microphone where the occurrence of at least one wake word is detected (“The dialogue controller 144 activates a dialogue mode for which the wake-up command is received, and controls output of a response speech corresponding to the recognized speech”; paragraphs 110 - 113).

As per claim 12, Lee et al. further disclose the voice activity detection circuitry is arranged upstream of the wake word processing circuitry, and wherein the voice activity detection circuitry is configured to inhibit forwarding of signals to the wake word processing circuitry in the absence of the voice-generated signals produced by the microphone detected by the voice activity detection circuitry (“The determining that the registration command of the wake word brain wave for activating a dialogue mode is received includes recognizing a speech of the user, determining whether the recognized user's speech is a registration command of a wake word brain wave, and when it is determined that the recognized user's speech is a registration command of a wake word brain wave, determining that the registration command of the wake word brain wave is received.”: paragraphs 110 – 113, 154).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Milligan teaches helmet and lighting system for a helmet using a voice activation means.  Louis et al. teach wireless radio and headphones system and associated method.  Choi et al. teach helmet with voice-activated route guidance system.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658